           Case 2:20-cv-03671-TJS Document 5 Filed 09/11/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICIA J. WEISS and PHILIP PARISI  :             CIVIL ACTION
                                   :
     v.                            :
                                   :
FRIEDMAN REALTY GROUP, INC., d/b/a :
WILLOWYCK APARTMENTS,              :
FLEURCO-US, INC. and MATADOR       :
CONTRACTORS, LLC                   :             NO. 20-3671

                                       ORDER

      NOW, this 11th day of September, 2020, upon consideration of the Notice of

Removal (Document No. 1) and the plaintiff’s complaint, it is ORDERED that pursuant to

28 U.S.C. § 1447(c), this action is REMANDED to the state court from which it was

removed.



                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
